OFTEXAS
GERALDC. MANN              AUSTIN   aa.Ib-




  Honorable C. J. Wilde
  County Auditor
  Nueces County
  Corpus Chrlstl, Texas
  Dear Sir:                          Opinion No. O-4679
                                     Re: Authority of county to
                                           eliminate from its tax
                                           rolls items of delinquent
                                           and Insolvent taxes.
  We acknowledge receipt   of your letter   of August 6, 1942, by
  which you request the opinion of this department advising whether
  or not a county is authorized to ellmln&te from its tax rolls
  items of delinquent and insolvent    taxes where the delinquent
  taxpayer cannot be located and there 1s no property from whloh to
  make the tax. Your letter   reads as follows:
       $!We are at this time setting   up a card record which will
       enable us to carry a perpetual delinquent tax record.
       Among the delinquent taxes which, howeyer, are not a part
       of the delinquent tax records are these delinquent taxes
       known as Insolvent   taxes.   Our question pertaining to these
       taxes is as fol&ows:
       “The insolvent     taxes as mentioned have dated back to
       1919.     In going over the records of these taxes, we find
       a number of busines.s concerns that have been liquidated
       and are no longer in business.       We also find a number of
       individuals     @gain& whom personal property insolvent
       taxes have been charged who have died or left this part
       of the country and cannot be contacted.        Could we as a
       county determine by registered      letter, or some other
       process,    that there is no one from whom.the taxes could be
       collected,    submit our findings   to the comptrollerts
       department and eliminate items from the tax rolls,        or in
       a few words, if It could be definitely      proven that there
       is no known person from whom this tax could be collected
       - would we have any authority to ask’that       the records be
       purged of these items?”
                                                                          -.   .




Honorable   C. J. Wilde,   page 2     o-4679


Article   7263 of Texas Revised Civil Statutes,       1425, provides
that the tax collector    shall make up a list of        delinquent or
Insolvent   taxpayers” between April first      and fifteenth    of each
year.    It further provides,   In detail,    the manner in which such
list shall be made up, and for the credit to which he shall be
entitled   by virtue of such list.     Article   7264, R.C.S., 1925,
provides that the delinquent taxes listed        In accordance with
Article   7263 shall be collected.     It reads as follows:
      “The allowance of an Insolvent       list to the collector    in
      accordance with the provisions      of the preceding article
      shall not absolve any taxpayer or property thereon from
      the payment of taxes; but the collector       shall use all
      necessary diligence   to collect    the amounts due on the
      Insolvent  list after It Is allowed, and report and pay
      over to the proper officers      all amounts collected     on the
      same. ”
Article   3, Section   55, of our Constitution    reads as follows:
      “The Legislature   shall have no power to release or
      extinguish,   or to authorize the releasing      or extinguishing,
      in whole or in part, the Indebtedness,      liability    or
      obligation  of any corporation    or Individual,     to this State
      or to any county or defined eubdlvlslon       thereof,   or other
      municipal corporation    therein,  except delinquent taxes
      which have been due for a period of at lease ten years.”
Article   7336f, Vernon’s Annotated Civil Statutes,  provides that
the collection   of ad valorem taxes that were delinquent prior
to December 31, 1919, Is forever barred.
We find no authority   in our statutes for the release or
extinguishment of any ad valorem taxes due the State or county,
which have become delinquent since December 31, 1919.         On the
contrary the Legislature    has seen fit to make It the express
duty of the tax collector     to “use all necessary diligence    to
collect   the amounts due on the Insolvent     list after It Is
allowed. ” Article   7264, supra. The Legislature has not the
power to release nor may It authorize the release of such
taxes unless they have been delinquent for a perlod of at
lease ten years.    Constitution,   Article   3, Section 55, aupra.
It has not seen fit to bar the collection        of such taxes as have
become delinquent since December 31, 1919.         Since this Is true,
and since the Legislature     has expressly made It the duty of the
tax collector   to undertake collection     of such insolvent  taxes,
we are pereuaded that there 1s no authority for the procedure
suggested In your letter,     and that your question must be
Honorable    C. J. Wilde,   Page 3   o-4679


answered in the negative.
Trusting    that we have fully   answered your inquiry,     we are
                                         Yours very truly
                                     ATTORNEY
                                            GENERALOF TEXAS
                                     a/ Fowler Roberts

                                                Fowler Roberta
                                                     Assistant
FR:ej
APPROVED SEPTEMBER12, 1942
s/ Gerald C. Mann
ATTORX3YGENERALOF TEXAS
APPROVED OPINIONCOMMITTEE
By BW3, Chairman